Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed on 03/03/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,18,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa (8,863,706).
Regarding claims 1,18: Ohsawa discloses a system for an engine (figure 4), comprising: a single valve system including a pump (7,22) and a single solenoid valve (30) that carry out non-concurrent actuation of two cylinder valves; where each of the two cylinder valves are coupled to a different cylinder of two separate cylinders (11,11) and accumulator (38).

Regarding claim 19: Ohsawa discloses the pump is directly coupled to and actuated by the crankshaft (figure 2; 19,20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8,10,12,13, 15-17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa in view of Hayase et al. (2004/0103867).
Regarding claims 2,13: Ohsawa discloses the claimed invention as recited above and further discloses each of the two cylinder valves include a hydraulic valve actuator coupled to the single solenoid valve (figure 4); except extending to four cylinders and a method of sequencing valve opening
Hayase teaches four cylinders in an in-line formation (figure 1).
It is obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Ohsawa by providing the arrangement as taught by Hayase in order to adapt the engine driving condition for improved engine efficiency of four cylinder engines. As to the sequencing arrangement, it is within the grasp of one having an ordinary skill in the hand before the effective filing date of the instant application to adapt as such for Ohsawa teaches non concurrent opening/closing that is capable of employing such a method (figure 4).
Regarding claim 3: Hayase discloses the two cylinder valves are intake valves or exhaust valves, valve timings of the two cylinder valves not overlapping (figures 1,5).
Regarding claims 4,15: Ohsawa as modified above discloses the claimed invention as recited above and Hayase further discloses the two cylinder valves include a first intake valve coupled to a first cylinder and a fourth intake valve coupled to a fourth cylinder (figure 5).
Regarding claims 5-8,16: Hayase discloses the two cylinder valves include the first intake valve coupled to the first cylinder and a second exhaust valve coupled to the second cylinder (figure 1); the two cylinder valves include a first exhaust valve coupled to the first cylinder and a fourth exhaust valve coupled to the fourth cylinder (figure 1); the two cylinder valves include the second exhaust valve coupled to the second cylinder and a third exhaust valve coupled to the third cylinder (figure 1); the two cylinder valves include a second intake valve coupled to a second cylinder and a third intake valve coupled to a third cylinder (figure 4).  Additionally, it is within the grasp of one having an ordinary skill in the art to adapt the different combinations and sub combinations for they are within the capability of the apparatus as it pertains to the method of operation depending on the operation of the engine.
Regarding claim 12: Hayase discloses the engine includes four distinct valve systems for actuation of eight cylinder valves and wherein the valve system is a continuously variable valve lift system (figure 3).
Regarding claim 20: Ohsawa as modified above discloses the claimed invention as recited above and Ohsawa further discloses a pressure accumulator (38) and an crankshaft (7) driving source (figure 2).
	Regarding claims 10,17: Ohsawa discloses the pump is directly coupled to and actuated by crankshaft (figure 2); a single solenoid connections to pump, two valves, and accumulator; exhaust valves are equivalent to intake valves (figure 4).

Claims 9,14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa in view of Hayase et al. (2004/0103867) and further in view of Dingle et al. (2006/0107914).

Regarding claims 9,14: Ohsawa as modified above discloses the claimed invention as recited above; except for specifying a camshaft driving a roller finger follower coupled to the pump.
However, Dingle teaches a camshaft (adjacent 20) driving a roller finger follower (20) coupled to the pump (figure 2).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the application to modify the system of Ohsawa by providing the arrangement as taught by Dingle for such is an alternative equivalent adaptation well known in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1,13,18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746